        Case: 5:19-cv-01828-JRA Doc #: 10 Filed: 10/10/19 1 of 12. PageID #: 41




                        IN THE UNITED STATES DISTRICT COURT
                         FOR THE NORTHERN DISTRICT OF OHIO
                                  EASTERN DIVISION


  ADVANCED DERMATOLOGY, on                        )
                                                        Case No.: 5:19-cv-01828-JRA
  behalf of itself and all those similarly        )
  situated,                                       )
                                                        Judge: John R. Adams
                                                  )
          Plaintiff,                              )
                                                        Magistrate Judge: Kathleen B. Burke
                                                  )
  vs.                                             )
                                                  )
  FIELDWORK, INC.,                                )
                                                  )
         Defendant.                               )


 DEFENDANT’S MOTION TO DISMISS NON-OHIO CLASS CLAIMS FOR LACK OF
 PERSONAL JURISDICTION OR, IN THE ALTERNATIVE, TO TRANSFER VENUE

         Defendant Fieldwork, Inc., pursuant to Rule 12(b)(2) of the Federal Rules of Civil

Procedure and 28 U.S.C. § 1404(a), hereby moves to dismiss the claims of putative class members

who did not receive any alleged facsimiles at issue in the state of Ohio for lack of personal

jurisdiction, or, in the alternative, to transfer this action to the U.S. District Court for the Northern

District of Illinois, Eastern Division, for the reasons set forth in the accompanying Memorandum.

                                                        Respectfully submitted,

                                                        /s/ Gregory D. Brunton
                                                        Gregory D. Brunton (0061722)
                                                        Joseph K Merical      (0098263)
                                                        GORDON & REES LLP
                                                        41 South High Street, Suite 2495
                                                        Columbus, Ohio 43215
                                                        T: (614) 340-5558
                                                        F: (614) 360-2130
                                                        grbrunton@grsm.com
                                                        jmerical@grsm.com

                                                        Attorney for Defendant Fieldwork, Inc.
      Case: 5:19-cv-01828-JRA Doc #: 10 Filed: 10/10/19 2 of 12. PageID #: 42




                                MEMORANDUM IN SUPPORT

       Plaintiff seeks to bring a nationwide class action under the Telephone Consumer Protection

Act (TCPA) against Defendant Fieldwork, Inc., a foreign corporation, based on a single facsimile

sent to Plaintiff’s office in Ohio. With the exception of this one fax message, there are no

allegations that Fieldwork has any connection or presence in Ohio. Exercising jurisdiction over

any claims arising out of faxes sent outside of Ohio would violate due process and run contrary to

Ohio’s long-arm statute. Accordingly, the Court should dismiss the purported non-Ohio class

claims for lack of personal jurisdiction. Alternatively, the Court should transfer this action to the

U.S. District Court for the Northern District of Illinois, Eastern Division, which would have

general jurisdiction over Plaintiff’s proposed nationwide class.

I.     Statement of Facts

       Defendant Fieldwork, Inc. is a Delaware corporation with its principal place of business in

Chicago, Illinois. (See Compl. [ECF No. 1], ¶ 3; Ex. A, Ill. Sec’y of State Record for Fieldwork.)

Plaintiff Advanced Dermatology, an Ohio business, alleges that it received a single unsolicited

commercial facsimile from Fieldwork in violation of the Telephone Consumer Protection Act

(TCPA), 47 U.S.C. § 227. (Compl. ¶¶ 2, 8–16 & Compl. Ex. 1.) Plaintiff seeks relief both

individually and on behalf of a nationwide class of similarly situated individuals and businesses.

(Compl. ¶¶ 18, 36–39.)

II.    Procedural History

       Plaintiff commenced this action by filing its Complaint in this Court on August 12, 2019.

The Complaint seeks individual and class action relief for violations of the TCPA, pursuant to 47

U.S.C. § 227(b)(3).
       Case: 5:19-cv-01828-JRA Doc #: 10 Filed: 10/10/19 3 of 12. PageID #: 43




III.    Law and Argument

        A.     The Court Should Dismiss the Putative Class Claims Arising out of Facsimiles
               Not Sent to Ohio Businesses or Residents for Lack of Personal Jurisdiction.

               1.      Personal Jurisdiction Standards

        Federal Rule of Civil Procedure 12(b)(2) allows a court to dismiss an action for lack of

personal jurisdiction. Plaintiff bears the burden of establishing personal jurisdiction. Neogen Corp.

v. Neo Gen Screening, Inc., 282 F.3d 883, 887 (6th Cir. 2002). “Where, as here, subject-matter

jurisdiction is based on federal question alone, but ‘there is no provision authorizing nationwide

service, federal courts must follow Rule 4(k) of the Federal Rules of Civil Procedure, which, inter

alia, limits a court’s exercise of personal jurisdiction to persons who can be reached by the forum

state’s long-arm statute.’” Rafferty v. Denny’s, Inc., No. 5:18-cv-2409, 2019 U.S. Dist. LEXIS

112727, at *5 (N.D. Ohio July 8, 2019) (quoting Alisoglu v. Cent. States Thermo King of Okla.,

Inc., No. 12-cv-10230, 2012 U.S. Dist. LEXIS 66246 (E.D. Mich. May 11, 2012)); see also, e.g.,

Weiss v. Grand Campus Living, Inc., No. 1:18-cv-00434-JRS-TAB, 2019 U.S. Dist. LEXIS 41041,

at *4 (S.D. Ind. Mar. 14, 2019) (“The TCPA does not authorize nationwide service of process in

private actions, see 47 U.S.C. § 227(b)(3), so state law governs personal jurisdiction … .”). Thus,

to establish personal jurisdiction, Plaintiff must show that: (1) Fieldwork is amenable to suit under

Ohio’s long-arm statute, R.C. 2307.382, and (2) the due process requirements of the U.S.

Constitution are met. See, e.g., Bird v. Parsons, 289 F.3d 865, 871 (6th Cir. 2002).

        The Ohio long-arm statute provides:

        A court may exercise personal jurisdiction over a person who acts directly or by an
        agent, as to a cause of action arising from the person’s:

        (1)    Transacting any business in this state;

        (2)    Contracting to supply services or goods in this state;

        (3)    Causing tortious injury by an act or omission in this state;


                                                 2
      Case: 5:19-cv-01828-JRA Doc #: 10 Filed: 10/10/19 4 of 12. PageID #: 44




       (4)     Causing tortious injury in this state by an act or omission outside this state
               if he regularly does or solicits business, or engages in any other persistent
               course of conduct, or derives substantial revenue from goods used or
               consumed or services rendered in this state;

       (5)     Causing injury in this state to any person by breach of warranty expressly
               or impliedly made in the sale of goods outside this state when he might
               reasonably have expected such person to use, consume, or be affected by
               the goods in this state, provided that he also regularly does or solicits
               business, or engages in any other persistent course of conduct, or derives
               substantial revenue from goods used or consumed or services rendered in
               this state;

       (6)     Causing tortious injury in this state to any person by an act outside this state
               committed with the purpose of injuring persons, when he might reasonably
               have expected that some person would be injured thereby in this state;

       (7)     Causing tortious injury to any person by a criminal act, any element of
               which takes place in this state, which he commits or in the commission of
               which he is guilty of complicity.

       (8)     Having an interest in, using, or possessing real property in this state;

       (9)     Contracting to insure any person, property, or risk located within this state
               at the time of contracting.

R.C. 2307.382. “If the Court finds that personal jurisdiction is lacking under Ohio’s long-arm

statute, it need not consider whether the exercise of jurisdiction would comport with due process.”

Nyce v. Jones, No. 2:19-cv-13, 2019 U.S. Dist. LEXIS 97898, at *14–15 (S.D. Ohio June 11, 2019).

       With respect to the due-process inquiry, “Ohio law does not appear to recognize general

jurisdiction over non-resident defendants, but instead requires that the court find specific

jurisdiction under one of the bases of jurisdiction listed in Ohio’s long-arm statute.” Conn v.

Zakharov, 667 F.3d 705, 717 (6th Cir. 2012). To establish specific jurisdiction over a defendant,

a plaintiff must plead and prove three elements:

       First, the defendant must purposefully avail himself of the privilege of acting in the
       forum state or causing a consequence in the forum state. Second, the cause of action
       must arise from the defendant’s activities there. Finally, the acts of the defendant
       or consequences caused by the defendant must have a substantial enough




                                                   3
      Case: 5:19-cv-01828-JRA Doc #: 10 Filed: 10/10/19 5 of 12. PageID #: 45




       connection with the forum state to make the exercise of jurisdiction over the
       defendant reasonable.

Id. at 713 (quoting Bird, 289 F.3d at 874). Where there is no connection between the forum and

the underlying controversy, “specific jurisdiction is lacking regardless of the extent of a

defendant’s unconnected activities in the State.” Bristol-Myers Squibb Co. v. Superior Court, ___

U.S. ___, 137 S. Ct. 1773, 1781 (2017).

               2.     The Court lacks personal jurisdiction over non-Ohio class claims,
                      because these claims are unrelated to the forum state and general
                      jurisdiction does not exist in Ohio.

       Plaintiff purports to bring TCPA claims on behalf of a class of similarly situated individuals

and businesses throughout the United States. However, with the exception of putative class

members who received facsimiles in Ohio, personal jurisdiction is lacking because there is no

connection between these claims and the forum state.

       Class actions are subject to the same personal jurisdiction analysis as individual actions.

See, e.g., Rafferty, 2019 U.S. Dist. LEXIS 112727, at *14–15 (applying personal jurisdiction

analysis to proposed nationwide class action). Because due process requires a connection between

the forum state and the plaintiff’s claims, nationwide class actions are only appropriate where the

defendant is subject to general jurisdiction. See, e.g., id. at *14 (noting that due process

requirements “bar nationwide class actions in fora where the defendant is not subject to general

jurisdiction” (quoting Mussat v. IQVIA Inc., No. 17 C 8841, 2018 U.S. Dist. LEXIS 183549, 2018

WL 5311903, at *5 (N.D. Ill. Oct. 26, 2018))).

       Ohio’s long-arm statute does not recognize the concept of general jurisdiction over non-

resident defendants such as Fieldwork. See, e.g., Mumaw v. Thistledown Racetrack LLC, No.

1:13CV1048, 2015 U.S. Dist. LEXIS 122672, at *11–12 (N.D. Ohio Sept. 15, 2015) (“Ohio law

does not recognize general jurisdiction over non-resident defendants, and instead requires that the



                                                 4
      Case: 5:19-cv-01828-JRA Doc #: 10 Filed: 10/10/19 6 of 12. PageID #: 46




court finds specific jurisdiction under Ohio’s long-arm statute.”); Rafferty, 2019 U.S. Dist. LEXIS

112727, at *16 (“All of the enumerated acts [in the long-arm statute] require some connection to

the state of Ohio.”). This restriction precludes personal jurisdiction over any non-Ohio class claims.

Whether analyzed under specific jurisdiction or the long-arm statute, the Court lacks personal

jurisdiction with respect to putative class claims arising out of faxes sent to businesses or

individuals outside of Ohio. Ohio simply has no relevant relationship to communications sent by

an Illinois-based corporation to businesses or residents in states other than Ohio. See Rafferty, 2019

U.S. Dist. LEXIS 112727, at *14–16 (finding no personal jurisdiction under specific jurisdiction

or long-arm statute over putative class claims of non-Ohio residents).

       Even if Ohio law allowed for the exercise of general jurisdiction, such jurisdiction is

lacking here. “General jurisdiction exists over a foreign corporation when its contacts with the

forum state ‘are so continuous and systematic as to render it essentially at home in the forum state.’”

Rafferty, 2019 U.S. Dist. LEXIS 112727, at *7 (quoting Maclin v. Reliable Reports of Tex., Inc.,

314 F. Supp. 3d 845, 849 (N.D. Ohio 2018)). Fieldwork is a Delaware corporation with its principal

place of business in Illinois. There are no allegations that Fieldwork has continuous or systematic

contacts with Ohio such that it is “at home” here. The only activity Fieldwork allegedly directed

to Ohio was sending a single fax to Plaintiff. That is a far cry from the continuous and systematic

contacts necessary to establish general jurisdiction.

       Accordingly, the Court lacks personal jurisdiction over putative class claims arising from

facsimiles sent to recipients outside of Ohio, and the Court should dismiss these non-Ohio class

claims pursuant to Rule 12(b)(2). See Rafferty, 2019 U.S. Dist. LEXIS 112727, at *16 (dismissing

non-Ohio class claims for lack of personal jurisdiction).




                                                  5
      Case: 5:19-cv-01828-JRA Doc #: 10 Filed: 10/10/19 7 of 12. PageID #: 47




       B.      Alternatively, the Court Should Transfer This Action in Its Entirety to the U.S.
               District Court for the Northern District of Illinois Pursuant to 28 U.S.C.
               § 1404(a).

               1.      Standards for Transfer Pursuant to 28 U.S.C. § 1404(a).

       Under 28 U.S.C. § 1404(a), “[f]or the convenience of parties and witnesses, in the interest

of justice, a district court may transfer any civil action to any other district or division where it

might have been brought.” 28 U.S.C. § 1404(a). “It has been established that ‘[w]hen considering

whether a change of venue is warranted [under § 1404(a)], the district court must weigh case-

specific factors, public-interest factors and private concerns.’” Krawec v. Allegany Co-op Ins. Co.,

No. 1:08-CV-2124, 2009 U.S. Dist. LEXIS 57792, at *14 (N.D. Ohio July 7, 2009) (quoting Sirak

v. J.P. Morgan Chase & Co., No. 5:08-CV-169, 2008 U.S. Dist. LEXIS 94328, at *3 (N.D. Ohio

Nov. 5, 2008)) (alterations in original); see also Moses v. Bus. Card Exp., Inc., 929 F.2d 1131,

1137 (6th Cir. 1991) (“[I]n ruling on a motion to transfer under § 1404(a), a district court should

consider the private interests of the parties, including their convenience and the convenience of

potential witnesses, as well as other public-interest concerns, such as systemic integrity and

fairness, which come under the rubric of ‘interests of justice.’” (citing Stewart Org., Inc. v. Ricoh

Corp., 487 U.S. 22, 30 (1988))).

       Relevant case-specific factors include: “(1) the nature of the suit; (2) the place of events

involved; (3) relative ease of access to sources of proof; (4) nature and materiality of testimony to

be elicited from witnesses who must be transported; and (5) residences of parties.” Sirak v. J.P.

Morgan Chase & Co., No. 5:08-CV-169, 2008 U.S. Dist. LEXIS 94328, at *4 (N.D. Ohio Nov. 5,

2008) (citing Centerville ALF, Inc. v. Balanced Care Corp., 197 F. Supp. 2d 1039 (S.D. Ohio

2002)). Relevant private factors include: “(1) the relative ease of access to sources of proof; (2)

the availability of compulsory process for attendance of unwilling witnesses; (3) the cost for

obtaining attendance of willing witnesses; (4) the possibility of inspecting the premises, if


                                                 6
      Case: 5:19-cv-01828-JRA Doc #: 10 Filed: 10/10/19 8 of 12. PageID #: 48




appropriate; and (5) all other practical problems that make trial of a case easy, expeditious and

inexpensive.” Id. (citing Gulf Oil Corp. v. Gilbert, 330 U.S. 501, 508 (1947)). Public interest

factors include “the pendency of related litigation in another district, judicial economy, … and the

need to promote the fair and consistent resolution of related cases.” Stewart v. Chesapeake

Exploration, LLC, No. 2:12-CV-270, 2012 U.S. Dist. LEXIS 107865, at *10 (S.D. Ohio Aug. 2,

2012) (citing Ltd. Serv. Corp. v. M/V APL PERU, No. 2:09-cv-1025, 2010 U.S. Dist. LEXIS 53632,

2010 WL 2105362, at *5 (S.D. Ohio May 25, 2010)). “[N]o one factor is dispositive; rather,

transfer is appropriate if the balance of these factors ‘strongly’ favors trying the case in the

transferee district.” Krawec, 2009 U.S. Dist. LEXIS 57792, at *16 (citing Picker Int’l, Inc. v.

Travelers Indem. Co., 35 F. Supp. 2d 570, 573 (N.D. Ohio 1998)).

                2.      In the event the Court declines to dismiss the non-Ohio class claims,
                        transfer to the U.S. District Court for the Northern District of Illinois.

        In the event the Court declines, at this stage, to dismiss the putative non-Ohio class claims

for lack of personal jurisdiction, the Court should transfer this action in its entirety to the U.S.

District Court for the Northern District of Illinois, Eastern Division, pursuant to 28 U.S.C.

§ 1404(a). As an initial matter, there is no question that this action could have been originally

brought in the Eastern Division of the Northern District of Illinois. Venue over Plaintiff’s claims

is appropriate, among other places, in any district in which Fieldwork resides. 28 U.S.C.

§ 1391(b)(1). As a corporation, Fieldwork “resides” wherever it is subject to personal jurisdiction.

See id. § 1391(c)(c). Fieldwork is subject to general jurisdiction in the Northern District of Illinois,

Eastern Division, which encompasses Fieldwork’s principal place of business in Chicago, meaning

venue would be appropriate there.

        Case-specific, private, and public factors all weigh in favor of transferring this action. Most

of the relevant witnesses, including Fieldwork’s employees and corporate representative, reside in



                                                   7
      Case: 5:19-cv-01828-JRA Doc #: 10 Filed: 10/10/19 9 of 12. PageID #: 49




Illinois, and much of the evidence at issue in this case is located there. Further, as set forth above,

if this action remains in Ohio, the Court would lack personal jurisdiction over non-Ohio class

claims, while the transferee court would have jurisdiction over the entire putative nationwide class,

thereby better protecting the potential interests of non-Ohio class members.

       Transfer would also promote judicial economy and fairness. Without transfer, this action

would be limited to Ohio-specific class claims, leading to a risk of similar piecemeal class litigation

in other states and possibly inconsistent results across districts. Transfer would allow a single court

to decide nationwide class issues. Further, transfer is especially appropriate on public interest

grounds, because a similar putative class action against Fieldwork is already pending in the

Northern District of Illinois. (See Ex. B, Compl., Dixie Plumbing Specialties, Inc. v. Fieldwork

Chicago-Schaumburg, Inc., No. 1:19-cv-05821 (N.D. Ill. Aug. 29, 2019)). Transfer would

therefore allow the same court and same judge to consider both actions, decreasing the risk of

inconsistent rulings on class-wide issues such as certification, liability, and damages.

       The minimal inconvenience to Plaintiff or its counsel is outweighed by consideration of

these other factors. Any potential evidence and testimony specific to Plaintiff would be limited, as

the only relevant conduct that Plaintiff’s employees would have witnessed is the receipt of a single

facsimile. Instead, assuming Plaintiff’s proposed class is certified, trial would most likely focus on

Fieldwork’s conduct with respect to the class as a whole, which would have originated out of

Illinois. Plaintiff’s counsel, to the extent not already licensed to appear in the Northern District of

Illinois, can seek admission pro hac vice in accordance with local rules. See N.D. Ill. L.R.

83.14, .15. This action only implicates federal substantive law, and transfer would not impair any

substantive rights.




                                                  8
      Case: 5:19-cv-01828-JRA Doc #: 10 Filed: 10/10/19 10 of 12. PageID #: 50




        Finally, Plaintiff’s choice of an Ohio forum is entitled to little deference. On a motion to

transfer pursuant to § 1404(a), “[t]he Plaintiff’s choice of forum … ‘is not of paramount

importance; it is instead one factor to be weighed equally with other relevant factors.’” Krawec,

2009 U.S. Dist. LEXIS 57792, at *15–16 (quoting Donia v. Sears Holding Corp., 2008 U.S. Dist.

LEXIS 43532, at *4 n.2 (N.D. Ohio May 30, 2008)). “When the plaintiff seeks to certify a

nationwide class, ‘deference afforded plaintiffs’ chosen forum is “considerably weakened” … .’”

Jewell v. Aaron’s, Inc., No. 1:11-cv-02314-DCN, 2012 U.S. Dist. LEXIS 22315, at *10 (N.D.

Ohio Feb. 21, 2012) (quoting Donia v. Sears Holding Corp., 2008 U.S. Dist. LEXIS 43532, at *3

(N.D. Ohio May 30, 2008)). Accordingly, even if the Plaintiff’s initial choice of an Ohio forum

weighs against transfer, this consideration does not outweigh the numerous factors in favor of

transfer.

        Accordingly, as an alternative to dismissing the non-Ohio class claims for lack of personal

jurisdiction, the Court, pursuant to 28 U.S.C. § 1404(a), should transfer this entire action to the

U.S. District Court for the Northern District of Illinois, Eastern Division.

IV.     Conclusion

        For the reasons stated above, the Court should grant Defendant Fieldwork, Inc.’s Motion

and dismiss all class claims arising out of alleged facsimiles sent to or received by businesses or

individuals outside of Ohio. Alternatively, the Court should transfer this action, in its entirety, to

the U.S. District Court for the Northern District of Illinois, Eastern Division, pursuant to 28 U.S.C.

§ 1404(a).




                                                  9
Case: 5:19-cv-01828-JRA Doc #: 10 Filed: 10/10/19 11 of 12. PageID #: 51




                                       Respectfully submitted,

                                       /s/ Gregory D. Brunton
                                       Gregory D. Brunton (0061722)
                                       Joseph K Merical      (0098263)
                                       GORDON & REES LLP
                                       41 South High Street, Suite 2495
                                       Columbus, Ohio 43215
                                       T: (614) 340-5558
                                       F: (614) 360-2130
                                       grbrunton@grsm.com
                                       jmerical@grsm.com

                                       Attorney for Defendant Fieldwork, Inc.




                                  10
     Case: 5:19-cv-01828-JRA Doc #: 10 Filed: 10/10/19 12 of 12. PageID #: 52




                                  CERTIFICATE OF SERVICE

       The undersigned hereby certifies that a copy of the foregoing was filed with the Court’s

electronic filing system on this 10th day of October 2019, which will send notice of this filing to

all parties that have entered an appearance in this matter.



                                              /s/ Gregory D. Brunton
                                              Gregory D. Brunton (061722)




                                                 11
